*706OPINION.
Van Fossan:
The petition alleges that the taxes in controversy are income and profits taxes for the years 1917, 1918, and 1919. The determination of the respondent from which this appeal is taken found a deficiency for 1917 and overassessments for 1918 and 1919. The respondent has moved to dismiss the appeal as to 1918 and 1919 on the ground that no deficiencies for those years having been determined, the Board is without jurisdition. It appearing that no deficiencies were determined for 1918 and 1919 and such determination being a condition precedent to the jurisdiction of this Board, *707the motion of the respondent to dismiss the appeal as to 1918 and 1919 is granted. See Appeal of Cornelius Cotton Mills, 4 B. T. A. 255.
The only deficiency here in controversy is for the year 1917. The error complained of is that the respondent computed 1916 income upon the installment basis, resulting in increased income and taxes for 1917.
Such evidence as there is before us consists of a narrative of the petitioner’s efforts to substitute the installment for the accrual basis in computing its 1917 taxes, and the ensuing action relative thereto taken by the respondent. No testimony, or other evidence, was offered to show what is the true income and correct tax for 1917, or wherein the computation by the respondent of the income and tax for that year is erroneous. It is not enough for the petitioner to say merely that the respondent changed the method of computing income employed by it in a prior year and that he had no authority so to do. The petitioner’s position in this case is, in effect, that the respondent must accept the basis employed by petitioner, which manifestly is untenable and without support in law. It is the respondent’s duty, and a fortiori he has the authority, to determine and assess the tax upon true net income, and if the petitioner’s method of computation does not clearly reflect the true net income, it is the respondent’s duty, and he has the authority, to. compute the same upon such basis as will most correctly reflect true income. In the absence of specific facts relative to income, the method of computation employed by the petitioner and the method of computation used 'by the respondent, this Board is unable to determine whether or not the respondent’s computation is erroneous.
The burden is upon the petitioner to prove by competent evidence that the respondent erred in his determination of the deficiency. This it has failed to do.

Judgment will ~be entered for the respondent.